I concur in the opinion affirming the order of Judge Rice, upon the following grounds:
The Act of 1923 (33 Stat., 120) is quite different from Section 60 of the Criminal Code, which it supersedes. Under Section 60 the prosecution is directed to be discontinued upon the payment of the amount of the check with all costs; there is no such provision in the Act of 1923. Assuming that the defendant paid the amount of the two checks and all costs in attempted settlement of the charges against him, he did no more than he was legally obligated to do, which did not have the effect of discontinuing the prosecution. The prosecutor still had the right to proceed with the trial of the case, and, if so, the defendant had the right to insist upon a trial.
MESSRS. JUSTICE BLEASE and STABLER concur. *Page 69